Citation Nr: 1451809	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for headaches to include as due to a service-connected disability; additionally considered as a claim for compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in February 2011 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

In January 2011, the Veteran and his spouse testified at a Board video-conference hearing.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's headaches are etiologically related to his service-connected back disability.


CONCLUSION OF LAW

Service connection for headache disability with ocular disturbance is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for headaches.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).


Regulations and Analysis

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for headaches with ocular damage allegedly resulting from VA care received in 1948.  He states he was undergoing a diagnostic test of the spine when excessive contrast fluid, claimed as Pantopaque, was injected into his spine and allegedly traveled to his brain, causing headaches and vision problems. 

However, the Board finds that the theory of the case most beneficial to the Veteran is one of entitlement to service connection for a headache disability, as secondary to his service-connected back disability.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  

VA treatment records from 1948 indicate the Veteran was hospitalized at a VA medical center for treatment of a spinal condition, and underwent a Pantopaque study for diagnostic purposes at that time.  The Veteran has reported a longstanding history of headaches and vision disturbances. 
      
The Veteran's claim was remanded in February 2011 and the Veteran was afforded two VA examinations in May 2011 with contradictory outcomes.  The eye examination indicated that the Veteran's headaches are caused by the 1948 procedure.  The second examination indicated that the Veteran's headaches are not the result of the procedure.  The Veteran has since submitted additional medical literature concerning the effects of Pantopaque as well as a private medical opinion dated May 2011 from Dr. B which indicates the Veteran's headaches are related to the administration of Pantopaque in 1948.  Dr. B submitted an additional letter in December 2013 with additional information indicating that the Veteran's headaches are due to Pantopaque.

The Board obtained an additional medical opinion in July 2014.  The letter, from the Chief of Neurology of a VA Healthcare System, indicates that it is at least as likely as not that the Veteran's headaches and ocular disturbance result from the injection of Pantopaque contrast fluid into his body during a VA diagnostic test in 1948.  The physician went on to indicate that there is no evidence of fault on the part of VA and that developing headaches was a reasonably foreseeable outcome of the treatment.

Based on the foregoing, service connection on a secondary basis is warranted.  The medical evidence shows that there are various opinions concerning whether the Veteran's headaches with ocular disturbance are due to the administration of Pantopaque.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the weight of the medical evidence indicates that the Veteran's headaches developed as a direct result of the administration of Pantopaque, given for diagnostic purposes when he was hospitalized for low back pain.  A February 2011 Board decision granted service-connection for a back disability as directly related to service. 

The Board is granting service connection for a headache disability with ocular disturbance as the evidence is clear that a headache disability was caused by the treatment for his service-connected back disability.  Service connection on a secondary basis is established.


ORDER

Entitlement to service connection for headaches, with ocular disturbance, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


